


Exhibit 10.1


[brookscorporatelogocolor.jpg]


RETENTION AGREEMENT


This Retention Agreement (the "Agreement") is being entered into between Brooks
Automation, Inc. (the "Company") and Martin S. Headley ("Executive"). For
purposes of this Agreement, Company includes parent, subsidiary and affiliated
entities, and the stockholders, trustees, directors, officers, agents and
employees of the Company or such entities. Executive includes heirs, spouse,
legal representative and assigns of Executive.


This Agreement (and each other agreement contemplated by this Agreement) sets
forth the complete understanding between Executive and the Company and replaces
any prior agreements, including the Employment Agreement dated January 28, 2008
between the Company and Executive (the “Employment Agreement”), but excluding
any agreements referred to in section 7 of this Agreement and any restricted
stock or restricted stock unit agreements that Executive has enterered into with
the Company. There are no oral understandings that relate to this Agreement.


Executive acknowledges that the benefits described in this Agreement constitute
good and sufficient consideration for this Agreement and include benefits or
other valuable consideration in addition to what Executive was entitled to
without this Agreement. Unless otherwise provided for expressly in this
Agreement, all other benefits will cease as of the date Executive's employment
with the Company terminates.


1.Background And Purpose. Executive is currently the Company's Executive Vice
President and Chief Financial Officer. The Company and Executive have agreed to
end this employment relationship at the conclusion of the Retention Period (as
defined below). Executive has agreed to help the Company in its search for a new
chief financial officer and to support the transition from Executive to the new
chief financial officer. The Company has agreed to provide Executive with
Retention Consideration (as defined below), provided that Executive remains
employed through the end of the Retention Period and otherwise meets all the
terms and condition of this Agreement.


2.Retention Period. The “Retention Period” shall begin on the date both parties
execute this Agreement and shall end the earlier of (a) the date on which the
Company and Executive mutually agree in writing to end the Rentention Period and
(b) June 30, 2013. Notwithstanding the foregoing, the Retention Period may be
extended by mutual written agreement to a date later than June 30, 2013.
Executive's employment will terminate at the conclusion of the Retention Period.
As of the date Executive's employment is terminated, his salary will cease, and
any entitlement he has or might have under a Company-provided benefit plan,
program, contract or practice will terminate, except as required by federal or
state law, or as otherwise described in this Agreement.


3.Retention Consideration. If Executive remains employed during the entire
Retention Period and complies with all other terms and conditions stated in this
Agreement, Executive will receive the following payments and benefits
(collectively, the “Retention Consideration”):

1

--------------------------------------------------------------------------------






(a)
continuation of wages and benefits through the end of the Retention Period;



(b)
a severance amount equal to one year's base salary ($425,000), payable in
bi-weekly installments pursuant to the Company's normal payroll practices,
beginning as soon as practicable after the release and waiver of claims referred
to in Section 4(a) below becomes irrevocable and ending on or before March 15,
2014 and subject to all applicable deductions;



(c)
an award approved under the terms of the Company's FY2013 performance-based
variable compensation plan (“PBVC”), up to a maximum award of $340,000, earned
pursuant to the terms of the PBVC (the “Earned PBVC Amount”), which shall be
paid in a lump sum at the same time that PBVC awards are paid to other actively
employed PBVC participants (but in any event prior to December 31, 2013), plus
an additional amount equal to the excess, if any, of $340,000 over the Earned
PBVC Amount, which additional amount shall be paid in installments pursuant to
the Company's standard payroll practices beginning as soon as practicable after
the Earned PBVC Amount is paid and ending on or before March 15, 2014;



(d)
the employer portion of premiums for group health and dental insurance
continuation coverage under the federal Consolidated Omnibus Budget
Reconciliation Act (COBRA) law for a period of one year after the end of the
Retention Period, subject to the conditions set forth in Section 5 below; and



(e)
pursuant to the terms of the Consulting Agreement referred to in Section 4(b)
below, the continuation of vesting through the term of the Consulting Agreement
of the following time-based restricted stock and/or restricted stock unit
awards: (1) grant dated November 8, 2011 of 41,250 shares of restricted stock,
of which 13,750 units are scheduled to vest on November 8, 2013; and (2) grant
dated December 21, 2012 of 17,500 restricted stock units, of which 5,833 units
are scheduled to vest on November 6, 2013; and



(f)
pursuant to the terms of the Consulting Agreement, the vesting of the
performance-based portion of the FY2011-2013 Long-Term Incentive Plan (LTIP)
grant, based on achievement of the performance metrics established under the
LTIP and as determined by the Company's Board of Directors following completion
of the fiscal year ending September 30, 2013, subject to a maximum vesting of
30,000 shares of the Company's common stock.



4.Conditions Required for Retention Consideration. In addition to remaining
employed through the end of the Retention Period, Executive also must comply
with the following conditions to earn and receive the Retention Consideration:


(a)
Release and Waiver of Claims. As a condition to earning and receiving the
Retention Consideration, Executive must first execute and deliver to the Company
on the last day of employment with the Company a release and


2

--------------------------------------------------------------------------------




waiver of all claims against the Company, its affiliates and employees, in the
form attached hereto as Exhibit A; and


(b)
Consulting Agreement. In addition to remaining employed through the Retention
Period, Executive agrees to execute a consulting services agreement, in the form
attached hereto as Exhibit B (the “Consulting Agreement”), pursuant to which
Executive will provide certain consulting services to the Company for a period
of time after the Retention Period as set forth therein and the Company shall
provide Executive with the continued vesting of the equity grants as described
in Section 3(e) and (f) above.

 
5.Continuation of Benefits.


(a)
If Executive timely elects to purchase group health and dental insurance
continuation coverage under the federal Consolidated Omnibus Budget
Reconciliation Act (COBRA) law and timely remits Executive's portion of premiums
for such coverage, then the Company will maintain such coverage in effect for a
period of one year after the end of the Retention Period. The retention period
runs concurrently with the COBRA period. Thereafter, Executive may continue
receiving group health and dental coverage at Executive's own expense as
provided by COBRA law for the remainder of the COBRA period. Eligibility to
continue this coverage ends upon the termination of any period allowed by law.
Failure by Executive to make timely payment of Executive's portion of the
premiums will result in termination of coverage. Executive agrees to notify the
Company promptly when he or she is covered by another plan. If Executive is a
“highly compensated individual” (as defined in Section 105(h) of the Internal
Revenue Code of 1986, as amended), the Company-paid portion of the group health
and dental coverage, as determined by reference to the total COBRA premium, will
be reported to the IRS as taxable income.



(b)
Executive shall also be entitled to any benefits provided by the Company's
401(k) plan, other retirement plans, and stock option, restricted stock and
other equity incentive plans in which Executive is a participant to the extent
such benefits are earned and vested as of Executive's last day of employment as
determined under the terms of such plans, except as set forth in Section 3(e)
and (f) above.



6.Termination of Employment During Retention Period.


(a)
Resignation and Involuntary Termination for Cause. Executive shall become
ineligible for the Retention Consideration if Executive resigns his employment
prior to the end of the Retention Period, or if Executive is involuntarily
terminated by the Company for Cause (as defined in the Employment Agreement)
prior to the end of the Retention Period.;



(b)
Involuntary Termination without Cause. In the event that Executive is
involuntarily terminated without Cause, Executive will be paid the equivalent of
the wages Executive would have earned through the end of


3

--------------------------------------------------------------------------------




the Retention Period as well as the Retention Consideration, which shall be paid
in a manner consistent with the terms of Section 3 above;


(c)
No Change in Executive's At-Will Status. Neither this Section 6 nor any other
provision of this Agreement shall be construed as modifying or altering the
at-will status of Executive's employment with the Company. Executive is free to
resign at any time, for any reason or for no reason. Similarly, subject to
conditions set forth in Section 6(b), the Company is free to terminate
Executive's employment at any time, for any or no reason;



7.Non-Competiton; Non-Solicitation. Executive acknowledges that Executive signed
an Employee Nonsolicitation and Proprietary Information Agreement, a copy of
which is attached hereto as Exhibit C and is incorporated herein by reference,
and remains in full force and effect.


(a)
Additionally for a period of one year after the end of the Retention Period (the
“Non-Competition Period”), Executive agrees that Executive, directly or
indirectly, shall not, whether as owner, partner, shareholder (except in the
case of stock traded on a public exchange), director, consultant, agent,
employee, guarantor, surety or otherwise, or through any person, consult with or
in any way aid or assist any competitor or the Company (or its subsidiaries or
affiliates that the Executive, after notice to and discussion with the company,
actually knows is a competitor), or engage or attempt to engage in any
employment consulting or other activity, which activity competes, directly or
indirectly, with the business of the Company or any affiliate anywhere in the
world. For this section, Executive agrees that the filing of any patent or
provisional patent application in any jurisdiction by the Executive for
inventions related to the business of the Company is a competing activity. For
purposes of this Agreement, the term “employment” shall include the employment
of Executive as an employee, consultant, agent, independent contractor or
otherwise. Executive acknowledges that Executive's participation in the conduct
of any such business alone or with any person other than the Company will
materially impair the business and prospects of the Company.



(b)
In addition to and without limiting the foregoing, during the term of the
Non-Competition Period, Executive shall not attempt to or assist any other
person in attempting to do any of the following: (i) hire any director, officer,
employee, or agent of the Company or any subsidiary or affiliate, or encourage
any such person to terminate such relationship with the Company or any
subsidiary or affiliate, as the case may be; (ii) encourage any customer,
client, supplier or other business relationship of the Company or any subsidiary
or affiliate to terminate or alter such relationship, whether contractual or
otherwise, to the disadvantage of the Company or any subsidiary or affiliate; as
the case may be; (iii) encourage any prospective customer or supplier not to
enter into a business relationship with the Company or any subsidiary or
affiliate and any customer, supplier or other business relationship of the
Company or any subsidiary or affiliate or; (iv) impair or attempt to impair any
relationship, contractual or otherwise, written or oral, between the Company or
any


4

--------------------------------------------------------------------------------




subsidiary or affiliate and any customer, supplier or other business
relationship of the Company or any subsidiary or affiliate or; (v) sell or offer
to sell or assist in or in connection with the sale to any customer or
prospective customer of the Company or any subsidiary or affiliate any products
of the type sold or rendered by the Company or any subsidiary or affiliate.


(c)
The term “competitor” includes but is not limited to, the following named
companies AMAT, Celestica, Daihen, Genesis, Genmark, Hamilton, HighRes
Biosolutions, Inficon, Innovative Robotics, Instrutech, JEL, Kawasaki, Kostec,
Liconic, Matrical, M.K.S., Persimmon Technologies, Recif, Rorze, Sankyo, SHI,
Sinfonia, Tazmo, Telemark, TDK, ThermoFisher, Tsubakimoto, TTP Labtech, U.C.I.
and Yaskawa, and any other company that competes with Brooks' product and
service offerings at the end of the Retention Period.



(d)
Employee will notify the Company in writing in the event Employee takes up a
position of any sort with any company or person whose activities or products are
directly or indirectly competitive with activities or products of the Company.



8.Return of Property. Executive will deliver to the Company all documents or
materials of any nature belonging to it whether in original form or copies of
any kind, including any trade secrets and proprietary information. Executive
will return all property belonging to the Company including, but not limited to,
keys, access card, computer software, and any related equipment.


9.Section 409A Requirements. Notwithstanding anything to the contrary in this
Agreement, the following provisions shall apply to any payments and benefits
otherwise payable to or provided to Executive under this Agreement:


(a)
For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), (1) each “payment” (as defined by Section 409A) made under
this Agreement shall be considered a “separate payment,” and (2) payments shall
be deemed exempt from the definition of deferred compensation under Section 409A
to the fullest extent possible under (a) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (b) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing Executive's “separation from service” (as defined for purposes
of Section 409A)) the “two‑years/two-times” separation pay exemption of Treasury
Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.



(b)
If Executive is a “specified Executive” as defined in Section 409A (and as
applied according to procedures of the Company) as of Executive's separation
from service, to the extent any payment under this Agreement constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A), and to the extent required by Section 409A, no payments due under
this Agreement may be made until the earlier


5

--------------------------------------------------------------------------------




of: (1) the first day of the seventh month following Executive's separation from
service, or (2) Executive's date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following
Executive's separation from service.


(c)
If this Agreement fails to meet the requirements of Section 409A, the Company
shall not have any liability for any tax, penalty or interest imposed on
Executive by Section 409A, and Executive shall have no recourse against the
Company for payment of any such tax, penalty or interest imposed by Section
409A.



10.Miscellaneous


(a)
Equitable Relief. If Executive violates Executive's obligations under this
Agreement, the Company will have the right to pursue any and all remedies at law
or in equity including injunctive relief and to obtain money damages and recover
the value of any benefit which Executive received as a result of Executive's
violation.



(b)
Governing Law; Submission to Jurisdiction. This Agreement will be governed by
Massachusetts law. Executive consents to the jurisdiction of any court within
Massachusetts.



(c)
Severability. In case it is determined by a court of competent jurisdiction that
any provision herein contained is illegal or unenforceable, such determination
shall not impair the remaining provisions of this Agreement.



(d)
Consideration Received. It is expressly understood and acknowledged by Executive
that this Agreement provides Executive with valuable consideration to which
Executive would not ordinarily be entitled.



(e)
No Amendments. This Agreement may not be amended except by a writing signed by
the party against whom enforcement is sought.



(f)
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document.



(g)
No Disparagement. Executive agrees that Executive will not disparage the Company
or its products, services, agents, representatives, directors, officers,
shareholders, attorneys, Executives, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, with any
written or oral statement.



(h)
Successors and Assigns. This Agreement may be assigned by the Company in its
sole discretion, provided that it shall be binding upon the Company's successors
and assigns. Executive may not assign this Agreement.



(i)
No Duress. Executive acknowledges that Executive has been afforded sufficient
time to understand the terms and effects of this Agreement, and


6

--------------------------------------------------------------------------------




that the agreements and obligations herein are made voluntarily, knowingly and
without duress, and that neither the Company nor its agents or representatives
have made any representations inconsistent with the provisions of this
Agreement.






IN WITNESS WHEREOF, Executive and the Company's duly authorized representative
have caused this Agreement to be executed on the dates shown below.




Dated: March 5, 2013
 
 
/s/ Martin S. Headley
 
 
 
Martin S. Headley
 
 
 
 
 
 
 
BROOKS AUTOMATION, INC.


Dated: March 5, 2013
 
BY:
/s/ Stephen S. Schwartz
 
 
Name:
Stephen S. Schwartz
 
 
Title:
President and Chief Executive Officer




7